DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 11/02/2022. Applicant amended claims 1, 3, 8, 12, 21, 22, and 24. Claims 1–14 and 21–26 are pending and are examined below.
Response to remarks and arguments
In regards to the objection to the drawings, Applicant’s corrected drawing sheets obviate said objection. Accordingly, the objections to the drawings are withdrawn.
	In regards to the claim objections, Applicant’s amendments obviate said objections. Accordingly, the claim objections are withdrawn.
	In regards to the claim interpretation under § 112(f), Applicant’s amendments and remarks have been fully considered but are not persuasive.
	In the Non-Final Office Action, claim element “communication device configured to” was identified as a term that invokes interpretation under § 112(f). Addressing this claim element, amended claim 1 recites: 
a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle through a controller area network (CAN).
Here, the claim adds structure pertaining to what the communication device is connected to and what it operates through. However, the claim does not provide additional structure pertaining to the communication device itself. That is, the added elements of electric devices and a controller area network (CAN) do not correspond to structure of the communication device itself. As it stands, a communication device still corresponds to a generic placeholder without sufficient structure to perform the recited function. Accordingly, the interpretation under § 112(f) is maintained. 
	In regards to the claim rejections under § 112(b), Applicant’s amendments obviate said claim rejections. Accordingly, the claim rejections under § 112(b) are withdrawn.
	In regards to the claim rejections under § 101, Applicant’s arguments and amendments have been fully considered but are unpersuasive.
	As to amended claim 1, Applicant argues that the claimed invention is an improvement over conventional technology and covers a tangible device that is far from a mental process. Applicant argues that even if the claims involve mental processes, the claimed invention integrates the judicial exception into a practical application by solving a particular technological problem of a conventional vehicle. 
	Examiner respectfully disagrees. The claimed invention is directed towards the abstract idea of selecting electric device information on the basis of a list of criteria. Specifically, the amended claim recites:
receiving electric device information
detecting an occurrence of an event
selecting electric device information
controlling the communication device to transmit selected electric device information
The broadest reasonable interpretation of the claim can be performed in the mind but for the recitation of insignificant extra-solution activity—i.e., receiving electric device information (i.e., gathering data) and controlling the communication device to transmit selected electric device information (i.e., post-solution activity). But for the insignificant extra-solution activity, detecting an occurrence and selecting an electric device information based on said detection are forms of observation, evaluation, judgment, or opinion which the courts have held to represent the abstract idea of mental processes. Accordingly, the claimed invention represents an abstract idea. (See MPEP § 2106.04(a).) 
The claimed invention does not constitute an improvement in technology. Rather, the claimed invention merely performs abstract ideas on generic computer components—i.e., a communication device and a processor. In this regard, the claimed invention at most provides an improvement to the judicial exception. A judicial exception alone cannot provide a technological improvement which integrates the judicial exception into a practical application. (See MPEP § 2106.04(d).)
Keeping the above in mind, the § 101 rejections of claim 1 and its dependents are maintained.
In regards to the claim rejections under §§ 102 and 103, Applicant’s amendments and arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a communication device … configured to” in claims 1–14 and 21–26. 
	The corresponding structure described in the specification as performing the claimed function at least includes:
The communication apparatus 400 is an apparatus for performing communication with an external device. Here, the external device may be another vehicle, a mobile terminal or a server. (¶ 149.)
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1–14 and 21–26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of selecting electric device information on the basis of a list of criteria without significantly more.
	Independent claim 1 recites: 
receiving electric device information
detecting an occurrence of an event
selecting electric device information
controlling the communication device to transmit selected electric device information
The broadest reasonable interpretation of the claim can be performed in the mind but for the recitation of insignificant extra-solution activity—i.e., receiving electric device information (i.e., gathering data) and controlling the communication device to transmit selected electric device information (i.e., post-solution activity). But for the insignificant extra-solution activity, detecting an occurrence and selecting an electric device information based on said detection are forms of observation, evaluation, judgment, or opinion which the courts have held to represent the abstract idea of mental processes. Accordingly, the claimed invention represents an abstract idea. (See MPEP § 2106.04(a).) 
	The judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a communication device and a processor—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Claims 2–14 and 21–26 depend from claim 1 but do not render the claimed invention patent eligible because they either merely further limit the abstract idea, are directed to additional mental steps—i.e., determining an occurrence of an event, selecting a front/rear image, changing a data transmission order, processing received electric device information, classifying device information, and classifying vehicle information—or directed to insignificant extra-solution activity—i.e., generating a front/rear image, dividing selected device information, dividing an available bandwidth, allocating bandwidth, transmitting a front/rear image, performing various forms of transmitting electric device information, performing various forms of transmitting vehicle information, transmitting a restriction message, and limiting transmission of one or more vehicles. 
	Accordingly, claims 1–14 and 21–26 are rejected under 35 U.S.C. § 101.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 6, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa (US20100201819A1) in view of Nishida (US20170124788A1), in view of Arai et al. (US20210056774A1), in view of Taylor et al. (US20210287462A1), and in view of Luciani (US20200334763A1); from here on referred to as Minowa, Nishida, Arai, Taylor and Luciani, respectively.
	As to claim 1, Minowa discloses a control apparatus of a vehicle comprising:
	a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle (Drive recorder 10 (i.e., communication device) connected to a camera module 23 (i.e., an electric device) – see at least ¶ 36 and Fig. 1.);
	a processor connected to the communication device (CPU – see at least ¶ 41 and Fig. 1.) and configured to:
	receive the electric device information transmitted from the communication device (Video signal is obtained from the camera module 23 – see at least ¶ 45 and Fig. 2. See also ¶ 38 which discloses that an impact level is transmitted from an acceleration sensor 16. );
	detect an occurrence of an event associated with a collision of the vehicle based on the received electric device information (Accident is detected through an acceleration sensor 16 – see at least ¶ 38. See also ¶ 45.);
	select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event (Traveling data containing a plurality of still image data and a plurality of movie image data is selected for transmission based on priority related to relevance to an accident – see at least ¶ 49.); and
	control the communication device to transmit, to a server, the selected electric device information (Data (e.g., still image data) is transmitted to a network device 40 (i.e. a server) – see at least ¶ 49.);
	wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value (Accident is detected through an acceleration sensor 16 – see at least ¶ 38. Examiner notes that the detected impact level must necessarily be above a reference value or an impact would not be able to be detected.).
	Minowa fails to explicitly disclose: 
	a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and
	a processor connected to the communication device through the CAN.
	Nevertheless, Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN) (“The emergency notification device 100 is connected to various types of on-vehicle devices and the sensors for controlling the on-vehicle devices via a vehicle network NW such as the Controller Area Network (CAN).” See at least ¶ 26);
	and a processor connected to the communication device through the CAN (Vehicle network communication unit 114 connected to CAN – see at least ¶ 30).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Minowa with the features of: a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN, as taught by Nishida, because the incorporation of CAN is well-known in the art for facilitating electronic communication between electronic devices in a vehicle. As the incorporation of Nishida into Minowa corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Nishida is obvious. (See MPEP 2141(III).)
	The combination of Minowa and Nishida fails to explicitly disclose wherein the selected electric device information varies according to one or more collision attributes being equal to or greater than the reference value.
	Nevertheless, Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision (“Each priority level in FIG, 4 may be a value weighted by a weight (coefficient) corresponding to situation information …. The weight may be determined … according to the seriousness of an accident” See at least ¶ 101.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Minowa and Nishada with the feature of: wherein the selected electric device information varies according to one or more collision attributes of the collision, as taught by Arai, to yield the feature of: wherein the selected electric device information varies according to one or more collision attributes being equal to or greater than the reference value, because selecting electronic device information in accordance with a collision attribute such as severity aids is useful for prioritizing critical information for transmission. As the incorporation of Arai into the combination Minowa and Nishada corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Nishida is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishada, and Arai fails to explicitly disclose wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision.
	Nevertheless, Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision (“The determination of the accident-severity score may be at least partially based on (i) a determined G-force imparted on the vehicle, (ii) a determined direction of impact imparted on the vehicle, (iii) a determined roll position of the vehicle, (iv) a determined yaw position of the vehicle, (v) a determined change in vehicle facing position, or (vi) any combination thereof.” See at least ¶ 15.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Minowa, Nishida, and Arai with the feature of: wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision, as taught by Taylor, because this feature is useful for, as suggested by Taylor, “measure[ing] severity of the accident in a fast and easy to understand manner.” (Taylor, ¶ 3.)
	The combination of Minowa, Nishida, Arai, and Taylor fails to explicitly disclose wherein the one or more collision attributes include a velocity of the vehicle at time of the collision.
	Nevertheless, Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision (“Wherein the processor is further configured to estimate the magnitude of the collision based on the calculated velocity of the vehicle.” See at least claim 6. See also ¶ 45 which states that velocity is recorded “at the time of collision.”).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Minowa, Nishida, Arai, and Taylor with the feature of: wherein the one or more collision attributes include a velocity of the vehicle at time of the collision, as taught by Luciani, because this feature is useful for, as suggested by Luciani, “detect[ing] an automobile accident through data interpreted as a sudden deceleration of the vehicle.” (Luciani, ¶ 11.)
	As to claim 2, Minowa discloses wherein the selected electric device information varies according to occurrence of different events (“Regarding the predetermined event, not only the occurrence of an accident, but also movement of a vehicle due to a storm or occurrence of theft can be detected” See at least ¶ 74.).
	As to claim 5, Minowa discloses: 
	wherein the processor is further configured to change a data transmission order of the electric device information according to the occurrence of the event (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” That is, the data transmission order is changed based on at least priority relating to the event. See at least ¶ 49.), and 
	wherein the processor is further configured to control the communication device to sequentially transmit the received electric device information in the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” See at least ¶ 49.).
	As to claim 6, Minowa discloses wherein the processor is further configured to process the received electric device information based on the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” See at least ¶ 49. Examiner notes that the process necessarily processes the received electric device information based on the changed transmission order.).
	As to claim 13, Minowa discloses wherein the processor is further configured to classify the selected electric device information into a first group and a second group according to a predetermined criterion (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident.” That is, the first group comprises still image data and the second group comprises movie image data. The criterion is whether the data is still image data or movie image data. See at least ¶ 49; see also Figs. 3, 7, and 8.), 
	wherein the processor is further configured to control the communication device to transmit the electric device information of the first group to the server (“The first transmission unit 210 transmits the still image data … the network device 40 via the communication processing section 11.” See at least ¶ 49; see also FIG. 3), and 
	wherein the processor is further configured to store the electric device information of the second group in a memory of the vehicle (“After finishing the transmission and the saving of the still image data, the movie image data stored in the storage section 17 is read to be transmitted to the network device 40 and saved to the detachable memory device 22 (S04).” See at least ¶ 51; see also Fig. 3.).
	As to claim 14, Minowa discloses wherein the electric device information of the second group has a set available period (“When the predetermined time period has elapsed (S05: Yes), the processes of generating and recording the traveling data are stopped (S06), and then the movie image data files recorded in the storage section 17 after occurrence of the accident is read to be transmitted to the network device 40 and saved in the detachable memory device 22 (S07)” See at least ¶ 52; see also Fig. 3.), and 
	wherein the processor is further configured to control the communication device to transmit the electric device information of the second group to the server before a lapse of the available period or a predetermined time point defined in the available period (“When the predetermined time period has elapsed (S05: Yes), the processes of generating and recording the traveling data are stopped (S06), and then the movie image data files recorded in the storage section 17 after occurrence of the accident is read to be transmitted to the network device 40 and saved in the detachable memory device 22 (S07)” See at least ¶ 52; see also Fig. 3.).
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, and in view of Luciani as applied to claim 1, further in view of Hanson (US9773281B1) and in view of Faust et al. (US20180102001A1); from here on referred to as Hanson and Faust, respectively.
	As to claim 3, the combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose wherein the one or more collision attributes include a seat type on which a passenger is boarded at the time of the collision.
	Nevertheless, Hanson teaches wherein the one or more collision attributes include a seat type on which a passenger is boarded at the time of the collision (“The accident detection and recovery application 222 may determine and implement different speed impact thresholds … based on the specific individual data retrieved in step 303, for example, … different seating positions or seat belt type/usage (e.g., backseat passengers, reclined passengers, passengers having only lap belts, and occupants not wearing seatbelts may have lower impact thresholds).” That is, a seat’s location (e.g., front seat, back seat, etc.), a seat’s configuration (e.g., reclined), and whether a seat is equipped with a seat belt all correspond to a seat type. See at least col. 18, ll. 4–26 and Fig. 3.). 
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Hanson teaches wherein the one or more collision attributes include a seat type on which a passenger is boarded at the time of the collision.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: wherein the one or more collision attributes include a seat type on which a passenger is boarded at the time of the collision, as taught by Hanson, because this feature is useful for, as suggested by Hanson, “determining and providing custom accident recovery services based on the retrieved data.” (Hanson, col 6., , ll. 50–53.)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Hanson fails to explicitly disclose wherein the one or more collision attributes include an object on which the collision has occurred.
	Nevertheless, Faust teaches wherein the one or more collision attributes include an object on which the collision has occurred (“In some embodiments, additional data of a the vehicle's surroundings captured by a sensor during the period of time and the one or more computing devices may determine, based on the additional data an object in the vehicle's vicinity and capable of contacting the vehicle during the period of time and based on the determining of the object, re-categorize the occurrence into the high-fidelity low energy collision category.” See at least ¶ 8.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Hanson teaches wherein the one or more collision attributes include a seat type on which a passenger is boarded at the time of the collision. Faust teaches wherein the one or more collision attributes include an object on which the collision has occurred.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Hanson with the feature of: wherein the one or more collision attributes include an object on which the collision has occurred, as taught by Faust, because this feature is useful for, as suggested by Faust, categorizing a collision “as a high-fidelity low energy collision category which may indicate greater certainty that a collision occurred.” (Faust, ¶ 23.).
	As to claim 4, Minowa discloses wherein the electric devices include a front camera configured to generate a front image of the vehicle and a rear camera configured to generate a rear image of the vehicle (“While the camera module 23 … are provided to be directed to a front view of the vehicle, another camera module 23 … can be provided at the rear portion of the vehicle” See at least ¶ 70).
	Minowa fails to explicitly disclose: 
	wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server, and
	wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication device to transmit the selected rear image of the vehicle to the server.
	Nevertheless, Nishida teaches wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server (“The image sending unit may give a high priority to images captured in a direction of an impact force when the emergency event occurred.” See at least ¶ 13. “The emergency notification device 100 detects the collision direction of the vehicle 200 and … searches the images, accumulated in the image recording device 136, for images that are relatively necessary to be sent to the notification center 300, based on the detected collision direction” See at least ¶ 41.), and 
	wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication device to transmit the selected rear image of the vehicle to the server (“The image sending unit may give a high priority to images captured in a direction of an impact force when the emergency event occurred” See at least ¶ 13. “The emergency notification device 100 detects the collision direction of the vehicle 200 and … searches the images, accumulated in the image recording device 136, for images that are relatively necessary to be sent to the notification center 300, based on the detected collision direction” See at least ¶ 41.).
	Minowa discloses selecting electric device information according to the detection of an occurrence of an event, and a front camera and a rear camera to generate front and rear images, respectively. Nishida teaches selecting a front or a rear image for transmission based on whether a collision occurred in the front or the rear of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa to include the features of: wherein the processor is further configured to select the front image of the vehicle based on an occurrence of a front collision accident of the vehicle and control the communication device to transmit the selected front image of the vehicle to the server, and wherein the processor is further configured to select the rear image of the vehicle based on an occurrence of a rear collision accident of the vehicle, and control the communication, as taught by Nishida, because they are useful features in the art for communicating relevant electric device information. One of ordinary skill in the art would have recognized that selecting and transmission electronic information pertaining to the location of impact of a collision would be a useful feature for prioritizing the most pertinent information related to the collision. As the incorporation of the feature taught by Nishida into the invention of Minowa corresponds to combining prior art elements according to known methods to yield the predictable result of prioritizing pertinent information in the event of an accident, the feature as taught by Nishida is obvious. (See MPEP 2141(III).)
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, and in view of Luciani as applied to claim 1, further in view of Frerking et al. (US20090156227A1); from here on referred to as Frerking.
	As to claim 7, Minowa discloses wherein the processor is further configured to divide the selected electric device information into at least two pieces of data, and control the communication device to transmit the divided pieces of data to the server at different time periods (“Traveling data after the occurrence of the accident can be transmitted and staved in a sequence of still image data G55 recorded in a time period from (0) to (+1), still image data G56 recorded in a time period from (+1) to (+2), [and so forth].” See at least ¶ 69. See also ¶¶ 70–71 FIGS. 7 and 8. Putting the above in other words, data is divided in several ways, such as between still and movie image data and between time recorded. As shown in the figures, the divided data is transmitted at different time periods.).
	The combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose divide the selected electric device information into at least two pieces of data based on an available bandwidth of the communication device.
	However, Frerking teaches dividing electric device information into at least two pieces of data based on an available bandwidth of the communication device (“Spatial multiplexing is a multi-transceiver technique that can provide increased data rates in an environment of limited bandwidth by splitting a signal into multiple data streams on a substantially common bandwidth channel.” That is, based on an available bandwidth (i.e., if the bandwidth is limited), data may be split (i.e., divided). See at least ¶ 33.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Frerking teaches dividing electric device information based on an available bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: dividing electric device information into at least two pieces of data based on an available bandwidth of the communication device, as taught by Frerking, because it is a useful feature in the art for, as suggested by Frerking, “provid[ing] increased data rates and/or channel quality from a multi-transceiver technique that is most suited to prevailing conditions of the wireless network/link.” (Frerking, Abstract.)
Claims 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, and in view of Luciani as applied to claim 1, further in view of Rao et al. (US20160007233A1); from here on referred to as Rao.
	As to claim 8, the combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth.
	However, Rao teaches wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth (“In FIG. 3 b, application prioritization is applied and bandwidth is shared between the two applications according to priority of levels of the applications” That is, the total available bandwidth is divided into a first bandwidth for Application 1 and a second bandwidth for Application 2 based on priority levels. See at least ¶ 50 and Figs. 3 and 4.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: wherein the processor is further configured to divide an available bandwidth of the communication device into a first bandwidth and a second bandwidth, as taught by Rao, because it is a useful feature in the art for electric device information communication. The allocation of a larger bandwidth to high priority information may enable a communication device to better prioritize said high priority information for transmission. As the incorporation of the feature taught by Rao into the combination of Minowa, Nishida, Arai, Taylor, and Luciani corresponds to combining prior art elements according to known methods to yield the predictable result of enabling a communication device to better prioritize aid high priority information for transmission, the feature as taught by Rao is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao fails to explicitly disclose wherein the processor is further configured to control the communication device to transmit the selected electric device information using the first bandwidth, and to transmit a remainder of the obtained electric device information using the second bandwidth. 
Nevertheless, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao. Minowa discloses selecting electric device information received based on an occurrence of an event, dividing the selected electric device information, and transmitting said electric device information at different time periods. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information. One of ordinary skill in the art would have recognized that the transmission of electric device information of Minowa may be performed with the bandwidth division of Rao because it is a useful feature for electric device communication. Specifically, it is particularly useful to transmit a first, high priority electric device information with a relatively high first bandwidth as to ensure the high priority information’s transmission. In this way, the probability of high priority information being transmitted is increased, and the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.
As to claim 9, the combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose wherein the first bandwidth is larger than the second bandwidth.
	However, Rao teaches wherein the first bandwidth is larger than the second bandwidth (See at least FIG. 3(b), which shows that the first bandwidth of Application 1 is larger than the second bandwidth of Application 2.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information, and wherein the first bandwidth is larger than the second bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: wherein the first bandwidth is larger than the second bandwidth, as taught by Rao, because it is a useful feature in the art for transmitting a first high priority electric device information with a first bandwidth that is larger than a second bandwidth as to ensure the transmission of high-priority information over the transmission of low-priority data assigned to the second bandwidth. As the incorporation of the feature taught by Rao into the combination of Minowa, Nishida, Arai, Taylor, and Luciani corresponds to combining prior art elements according to known methods to yield the predictable result of prioritizing the transmission of high-priority data, the feature as taught by Rao is obvious. (See MPEP 2141(III).)
As to claim 10, Minowa discloses wherein completion of transmitting the selected electric device information is equal to or earlier than a preset time point (See at least Figs. 7 and 8, which showcase a first selected electric device information being transmitted equal to or earlier than a preset time point.).
	The combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose transmitting the selected electric device information through the divided first bandwidth.
	Nevertheless, Rao teaches transmitting the selected electric device information through the divided first bandwidth (See at least Fig. 3, which shows that a first bandwidth pertaining to Application 1 is transmits data to a network.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods, wherein completion of transmitting the selected electric device information is equal to or earlier than a preset time point. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches transmitting the selected electric device information through the divided first bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: transmitting the selected electric device information through the divided first bandwidth, as taught by Rao, because it is a useful feature in the art for transmitting a first high priority electric device information with a first bandwidth that is larger than a second bandwidth as to ensure the transmission of high-priority information over the transmission of low-priority data assigned to the second bandwidth. As the incorporation of the feature taught by Rao into the combination of Minowa, Nishida, Arai, Taylor, and Luciani corresponds to combining prior art elements according to known methods to yield the predictable result of prioritizing the transmission of high-priority data, the feature as taught by Rao is obvious. (See MPEP 2141(III).)
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, in view of Luciani, and in view of Rao as applied to claim 8, further in view of Viox et al. (US20180351844A1) and Frerking.
As to claim 11, the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao fails to explicitly disclose connecting to an additional network with available bandwidth.
Nevertheless, Viox teaches connecting to an additional network with available bandwidth (“If the gateway apparatus detects the need for increased data speeds (e.g., determine that user's desired bandwidth is greater than the first network bandwidth), the gateway apparatus may activate a connection to a second network …. If the second network has available bandwidth, the gateway apparatus may use the first network bandwidth and at least a portion of the second network available bandwidth” See at least ¶ 20.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information. Viox teaches connecting to an additional network with available bandwidth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao with the feature of: connecting to an additional network with available bandwidth, as taught by Viox, because it is a useful feature in the art for enabling the transmission of larger sets of electric device information in a relatively quick manner. As the incorporation of the feature taught by Viox into the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao corresponds to combining prior art elements according to known methods to yield the predictable result of enabling quicker transmission and processing of data, the feature as taught by Viox is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, Rao and Viox fails to explicitly disclose stop dividing the available bandwidth of the communication device based on the communication device being connected to an additional network with available bandwidth.
	Nevertheless, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Nishida, Arai, Taylor, Luciani, Rao and Viox and further in view of Frerking. As discussed in the rejection of claim 7, Frerking teaches that division of the electric device information occurs when there is limited bandwidth available. (Frerking, ¶ 33.) Viox teaches connecting to an additional network with available bandwidth as to increase available bandwidth. Keeping the above in mind, Accordingly, one of ordinary skill in the art would have recognized that providing additional bandwidth through an additional network as taught by Viox would obviate the need to divide electric device information through the technique of Frerking. Indeed, the provision of additional bandwidth via an additional network may enable the transmission of larger, undivided sets of electric device information. In this way, more electric device information may be transmitted in a shorter amount of time, and the electric device information may be processed in a more efficient manner as there will be less to no need to recompile the divided electronic device information.
	As to claim 12, the combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose transmitting the selected electric device information through the available bandwidth of the communication device.
	Nevertheless, Rao teaches transmitting the selected electric device information through the available bandwidth of the communication device (See at least FIG. 3 and the corresponding discussion in paragraph 50, which show that electric device information is transmitted through the available bandwidth.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information; and transmitting the selected electric device information through the available bandwidth of the communication device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: transmitting the selected electric device information through the available bandwidth of the communication device, as taught by Rao because it is a well-known feature in the art. One of ordinary skill in the art would have recognized that if there is available bandwidth to the communication device for the transmission of selected electric device information, then said transmission should be allowed as to achieve the purposes of the claimed invention.
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao fails to explicitly disclose transmitting obtained electric device information to the server through the available bandwidth of the additional network.
	Nevertheless, Viox teaches transmitting obtained electric device information to the server through the available bandwidth of the additional network (“If the gateway apparatus detects the need for increased data speeds (e.g., determine that user's desired bandwidth is greater than the first network bandwidth), the gateway apparatus may activate a connection to a second network …. If the second network has available bandwidth, the gateway apparatus may use the first network bandwidth and at least a portion of the second network available bandwidth” See at least ¶ 20.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, and wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value; and dividing selected electric device information and transmitting said information at different time periods. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Rao teaches dividing an available bandwidth into first and second bandwidths based on the priority levels of electric device information; and transmitting the selected electric device information through the available bandwidth of the communication device. Viox teaches transmitting obtained electric device information to the server through the available bandwidth of the additional network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao with the feature of: transmitting obtained electric device information to the server through the available bandwidth of the additional network, as taught by Viox, because it is a useful feature in the art for enabling the transmission of larger sets of electric device information in a relatively quick manner. As the incorporation of the feature taught by Viox into the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Rao corresponds to combining prior art elements according to known methods to yield the predictable result of enabling quicker transmission and processing of data, the feature as taught by Viox is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, Rao, and Viox fails to explicitly disclose transmitting the remainder of the obtained electric device information to the server through the available bandwidth of the additional network.
	Nevertheless, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the combination of Minowa, Nishida, Arai, Taylor, Luciani, Rao, and Viox. One of ordinary skill in the art would have recognized that it would be useful to first transmit the highest priority electric device information through the available bandwidth (as taught by the combination of Minowa and Rao). By doing so, the transmission of the highest priority electric device information may be performed without the delay of a search and connection to an additional network. Further, one of ordinary skill in the art would have recognized that it would be useful to transmit the remainder of the information through the additional bandwidth provided by the additional network (the additional bandwidth by the additional network being taught by Viox). In this way, the transmission of all the electronic device information may be completed, and no relevant portions of data may be lost. Additionally, this feature allows for the storage of electronic device information to be cleared, which is useful in the event that an additional event occurs to the vehicle.
Claims 21, 22, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, and in view of Luciani as applied to claim 1, further in view of Banvait et al. (US20190051156A1); from here on referred to as Banvait.
	 As to claim 21, Minowa discloses controlling the communication device to transmit, to the server, the selected vehicle information. (“The first transmission unit 210 transmits the still image data and the vehicle information read by the read-out unit 180 to the network device 40 [i.e., a server]” Emphasis added; see at least ¶ 49.).
	The combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose selecting vehicle information received from one of one or more vehicles based on an occurrence of an event.
	Nevertheless, Banvait teaches selecting vehicle information received from one of one or more vehicles located in a predetermined area based on an occurrence of an event (“In response to detecting that the vehicle 410, 412 housing it has been in an accident, the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet. The transmission radius of the transceivers of the vehicles 410, 412 may be on the order of 300 meters.” That is, the transmission radius is analogous to a predetermined area. See at least ¶ 75. “Upon detecting an accident involving vehicles 410, 412, one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” See at least ¶ 78; see also Fig. 8.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: selecting vehicle information received from one of one or more vehicles based on an occurrence of an event, as taught by Banvait, because it is a useful feature in the art for prioritizing the transmission of vehicle information that is indicative of an event. As the incorporation of the feature taught by Banvait into the combination of Minowa, Nishida, Arai, Taylor, and Luciani corresponds to combining prior art elements according to known methods to yield the predictable result of prioritization the transmission of vehicle information that is indicative of an event, the feature as taught by Banvait is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait fails to explicitly disclose a second event. However, the claimed limitation is obvious in light of the cited prior art. Namely, the above combination is not confined to detecting only one event. That is, the claimed invention may function similarly for a first event, a second event, a third event, and so forth.
	As to claim 22, the combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose:
	wherein the occurrence of the second event is determined based on a vehicle located within the predetermined area changing to an emergency status, and
	wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status.
	However, Banvait teaches:
	wherein the occurrence of an event is determined based on a vehicle located within the predetermined area changing to an emergency status (“In response to detecting that the vehicle 410, 412 housing it has been in an accident, the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet. The transmission radius of the transceivers of the vehicles 410, 412 may be on the order of 300 meters.” See at least ¶ 75. “Upon detecting an accident involving vehicles 410, 412 [i.e., vehicles 410 and 412 changing to an emergency status], one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” Emphasis added; see at least ¶ 78; see also Fig. 8. Examiner notes detecting an accident meets the broadest reasonable interpretation of changing to an emergency status.), and
	wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status (“In response to detecting that the vehicle 410, 412 housing it has been in an accident [i.e., detecting that the vehicle has been in an accident is analogous to changing to an emergency status], the controller 102 may be programmed to invoke transmission of notification to surrounding vehicles 402-408 or DSRC installations 500 a, 500 b, e.g. an ‘accident warning’ packet.” That is, the vehicle with an emergency status may transmit vehicle information. See at least ¶ 75. “Upon detecting an accident involving vehicles 410, 412 [i.e., vehicles 410 and 412 changing to an emergency status], one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” See at least ¶ 78; see also Fig. 8.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches determining an event based on a vehicle within a predetermined area changing to an emergency status and transmitting vehicle information received from the vehicle with an emergency status. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minowa with the features of: wherein the occurrence of the second event is determined based on a vehicle located within the predetermined area changing to an emergency status, and wherein the processor is further configured to control the communication device to transmit, to the server, vehicle information received from the vehicle with an emergency status, as taught by Banvait, because they are a useful features in the art for prioritizing the transmission of  vehicle information that is indicative of an event (e.g., a collision). As the incorporation of the feature taught by Banvait into the combination of Minowa, Nishida, Arai, Taylor, and Luciani corresponds to combining prior art elements according to known methods to yield the predictable result of prioritization the transmission of vehicle information that is indicative of an event, the feature as taught by Banvait is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait fails to explicitly disclose a second event. However, the claimed limitation is obvious in light of the cited prior art. Namely, the above combination is not confined to detecting only one event. That is, the claimed invention may function similarly for a first event, a second event, a third event, and so forth.
	As to claim 26, Minowa discloses: 
	changing a data transmission order of vehicle information according to the occurrence of the event (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority.” That is, the data transmission order is changed based on at least priority relating to the event. See at least ¶ 49.), and 
	wherein the processor is further configured to control the communication device to sequentially transmit the vehicle information in the changed data transmission order (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident. Namely, evidence data that is seemed to be more important is transmitted at the highest priority” See at least ¶ 49.).
	The combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose received vehicle information.
	Nevertheless, Banvait teaches receiving vehicle information (“Upon detecting an accident involving vehicles 410, 412, one or more adjacent vehicles 406, 408 may transmit the ‘accident warning’ packet in the same manner described above with respect to the vehicles 410, 412, i.e. … over a cellular communication channel if DSRC connections or capabilities are not available to the vehicles 406, 408” See at least ¶ 78; see also Fig. 8.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value, and changing a transmission order of vehicle information and sequentially transmitting said vehicle information. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event; and receiving vehicle information.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: receiving vehicle information, as taught by Banvait, because receiving vehicle information is a well-known feature in the art. 
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, in view of Luciani and in view of Banvait as applied to claim 21, further in view of Dizdarevic et al. (US20180367958A1); from here on referred to as Dizdarevic.
	As to claim 23, Minowa discloses controlling the communication to transmit the vehicle information of a first group (“Each of the first and second transmission units 210 and 220 transmits a plurality of pieces of traveling data (e.g., a plurality of pieces of still image data and a plurality of movie image data files) in an order tracing back from occurrence of the accident … The first transmission unit 210 transmits the still image data … the network device 40 via the communication processing section 11” That is, the first group comprises still image data and the second group comprises movie image data. The criterion is whether the data is still image data or movie image data. See at least ¶ 49; see also Figs. 3, 7, and 8.).
	The combination of Minowa, Nishida, Arai, Taylor, and Luciani fails to explicitly disclose wherein the emergency status includes a vehicle accident.
	However, Banvait teaches wherein the emergency status includes a vehicle accident (Detecting an accident involving vehicles – See at least ¶ 78; see also Fig. 8.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value, and controlling the communication to transmit the vehicle information of a first group. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches determining an event based on a vehicle within a predetermined area changing to an emergency status and transmitting vehicle information received from the vehicle with an emergency status. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, and Luciani with the feature of: wherein the emergency status includes a vehicle accident, as taught by Banvait, because it is a well-known feature in the art that a vehicle accident is a form of an emergency status.
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait fails to explicitly disclose classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status.
	Nevertheless, Dizdarevic teaches classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status (“Network devices 108 of the communication network 104 can collect event data from one or more source IoT devices 110 … located within an area. As an example, an event can comprise … accident-related data …. The network devices can … determine … a priority associated with the event …. A larger area can be selected for [broadcasting] an event with a higher priority or severity (e.g., multiple car accident) than an event with a lower priority or severity (e.g., a fender bender)” See at least ¶ 26; see also FIG. 2 which showcases that the IoT devices are located within vehicles. In other words, obtained vehicle information may be classified into at least a first group and a second group based on a severity level of the emergency status.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value, and controlling the communication to transmit the vehicle information of a first group. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches determining an event based on a vehicle within a predetermined area changing to an emergency status and transmitting vehicle information received from the vehicle with an emergency status. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait with the feature of: classifying the vehicle information received from the vehicle with an emergency status into a first group and a second group based on a severity level of the emergency status, as taught by Dizdarevic, because it is a useful feature in the art the prioritization of higher severity events over lower severity events. As the incorporation of the feature taught by Dizdarevic into the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait corresponds to combining prior art elements according to known methods to yield the predictable result of prioritization the transmission of vehicle information that is indicative of an event, the feature as taught by Dizdarevic is obvious. (See MPEP 2141(III).)
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, in view of Luciani and in view of Banvait as applied to claim 21, further in view of Gong (US20200196187A1).
	As to claim 24, the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait fails to explicitly disclose: 
dividing an available bandwidth of the communication device into a first and a second bandwidth;
allocating the first bandwidth to the one of the one or more vehicles; and
allocating the second bandwidth to a remainder of the one or more vehicles.
Nevertheless, Gong teaches:
dividing an available bandwidth of the communication device into a first and a second bandwidth (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” See at least ¶ 85; see also ¶ 42 and Fig. 2 which summarize the method for dividing and allocating respective bandwidths to the one or more vehicles.);
allocating the first bandwidth to the one of the one or more vehicles (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” See at least ¶ 85; see also ¶ 42 and Fig. 2 which summarize the method for dividing and allocating respective bandwidths to the one or more vehicles.); and 
allocating the second bandwidth to a remainder of the one or more vehicles (“Each on-board unit [of a vehicle in a group of one or more vehicles] has one maximum congestion window, which can control a total bandwidth of the on-board units connected to the roadside unit to not be too large and cause serious congestion … thereby bandwidth may be adaptively assigned to different on-board units.” See at least ¶ 85; see also ¶ 42 and Fig. 2 which summarize the method for dividing and allocating respective bandwidths to the one or more vehicles.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. Gong teaches allocating first and second bandwidths to first and second vehicles, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait with the features of: dividing an available bandwidth of the communication device into a first and a second bandwidth; allocating the first bandwidth to the one of the one or more vehicles; and allocating the second bandwidth to a remainder of the one or more vehicles, as taught by Gong, because they are useful features in the art for avoiding communication congestion and ensuring that higher bandwidth is provided to a vehicle transmitting higher priority information (e.g., vehicle information indicating an emergency) as compared to a vehicle transmitting lower priority information. As the incorporation of the feature taught by Gong into the combination of Minowa, Nishida, Arai, Taylor, Luciani, and Banvait corresponds to combining prior art elements according to known methods to yield the predictable result of prioritization the transmission of vehicle information that is indicative of an event, the feature as taught by Gong is obvious. (See MPEP 2141(III).)

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Minowa in view of Nishida, in view of Arai, in view of Taylor, in view of Luciani in view of Banvait, and in view of Gong as applied to claim 24, further in view of Julian et al. (US2017020061A1); from here on referred to as Julian.
	As to claim 25, the combination of Minowa, Nishida, Arai, Taylor, Luciani, Banvait, and Gong fails to explicitly disclose:
	transmitting a restriction message to one or more vehicles, and
	to limit transmission, to the server, of vehicle information from one or more vehicles. 
	Nevertheless, Julian teaches:
	transmitting a restriction message to one or more vehicles (“The amount of data transfer from the client to the cloud may be adjusted differently in response to bandwidth considerations based on the type of event being communicated … For example, if the bandwidth usage ratio reaches 80%, speed limit violations may stop being reported.” That is, vehicle information from a vehicle may be limited by an assigned bandwidth. See at least ¶ 94. Examiner notes that the broadest reasonable interpretation of a restriction message is a signal that imposes a limit on the broadcast of vehicle information; this interpretation is in line with Applicant’s disclosure of, “the processor 914 may transmit a restriction message for restricting transmission of vehicle information to the remaining vehicles.” Disclosure PGPUB, ¶ 343.), and
	to limit transmission, to the server, of vehicle information from one or more vehicles (“The amount of data transfer from the client to the cloud may be adjusted differently in response to bandwidth considerations based on the type of event being communicated … For example, if the bandwidth usage ratio reaches 80%, speed limit violations may stop being reported.” That is, vehicle information from a vehicle may be limited by an assigned bandwidth. See at least ¶ 94.).
	Minowa discloses a control apparatus of a vehicle comprising a communication device operably coupled to one or more electric devices of the vehicle and configured to receive electric device information from the one or more electric devices of the vehicle; and a processor connected to the communication device, in which the processor is configured to select electric device information received from one of the one or more electric devices based on the detection of the occurrence of the event, wherein the occurrence of the event is determined based on a severity level of the collision of the vehicle being equal to or greater than a reference value. Nishida teaches a communication device configured to receive electric device information from one or more electric devices through a controller area network (CAN); and a processor connected to the communication device through the CAN. Arai teaches wherein the selected electric device information varies according to one or more collision attributes of the collision. Taylor teaches wherein the one or more collision attributes include a collision-occurred direction and a collision-occurred position at the time of the collision. Luciani teaches wherein the one or more collision attributes include a velocity of the vehicle at time of the collision. Banvait teaches selecting vehicle information received from one of one or more vehicles based on an occurrence of an event. Gong teaches allocating first and second bandwidths to first and second vehicles, respectively. Julian teaches limiting transmission of vehicle information from one or more vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minowa, Nishida, Arai, Taylor, Luciani, Banvait, and Gong with the features of: transmitting a restriction message to one or more vehicles, and to limit transmission, to the server, of vehicle information from one or more vehicles, as taught by Julian, because it is a useful feature in the art for reserving network bandwidth for vehicles transmitting high priority information. As the incorporation of the feature taught by Julian into the combination of Minowa, Nishida, Arai, Taylor, Luciani, Banvait, and Gong corresponds to combining prior art elements according to known methods to yield the predictable result of prioritization the transmission of vehicle information that is indicative of an event, the feature as taught by Julian is obvious. (See MPEP 2141(III).)
	The combination of Minowa, Nishida, Arai, Taylor, Luciani, Banvait, Gong, and Julian fails to explicitly disclose transmitting a restriction message to the remainder of the one or more vehicles, and limiting transmission from the remainder of the one or more vehicles.
	Nevertheless, the claimed limitation would have been obvious to one of ordinary skill in the art in light of the above combination. That is, one of ordinary skill in the art would have recognized that it would be useful to reserve bandwidth as to transmit the vehicles transmitting the highest priority vehicle information (as suggested by the combination of Minowa and Gong). By doing so, the transmission of the highest priority electric device information may be ensured. Further, one of ordinary skill in the art would have recognized that it would be useful to restrict the remainder of the vehicles from transmitting data (as suggested by Julian). In this way, network bandwidth may be reserved for the vehicles transmitting high priority information. In this way, the administration of aid to the vehicle involved in the collision and the alerting of nearby vehicles in a more efficient manner may be enabled. The above enhances road and driver safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668